DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are not provided as black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “climbing device” in claims 6 and 19, “frame locking device” in claims 8 and 9, and “panel locking device” in claims 9, 14, 16, and 20”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation, “climbing device” is described as “a second climbing wall, steps, rungs, or other play device” at specification page 2 lines 20-21. The limitation, “frame locking device” is described as a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meissner (US 2008/0300111).
Regarding claim 1, Meissner teaches a stowable climbing wall comprising: a self-supporting frame having a first side (upright side in Fig. 1) and second side (side on support surface 12 in Fig. 1) and the first side is moveable relative to the second side between and open position (as in Fig. 1) and a closed position (as in Fig. 2); and a climbing wall panel (18) releasably joined [0057] to the first side.
Regarding claim 2, Meissner teaches the self-supporting frame includes a pair of spaced apart rails (16) to which the climbing wall panel is releasably joined.
Regarding claim 3, Meissner teaches a second climbing wall panel (60) joined to the first side.

Regarding claim 5, Meissner teaches the self-supporting frame first side includes: a first side rail (16); and the self-supporting frame second side includes: a second side rail (26) pivotably joined to the first side rail (see pivot between 26 and 28) for pivoting movement between the open and the closed position (see Fig. 2).
Regarding claim 6, Meissner teaches a climbing device (step 100) joined to the second side
Regarding claim 7, Meissner teaches the self-supporting frame first side includes: a pair of spaced apart first side rails (16); and the self-supporting frame second side includes: a pair of second side rails (26) pivotably joined to the first side rails (see pivot between 26 and 28) for pivoting movement between the open and the closed position (see Fig. 2).
Regarding claim 8, Meissner teaches the self-supporting frame first side is pivotably joined (see pivot between 26 and 28) to the self-supporting frame second side to be moveable between the open position and the closed position (see Fig. 2); and the stowable climbing wall further comprises: a frame locking device (diagonal bar assembly 20) to releasably maintain the self-supporting frame in the open position.
Regarding claim 9, Meissner teaches the self-supporting frame first side is pivotably joined (see pivot between 26 and 28) to the self-supporting frame second side to be moveable between the open position and the closed position (see Fig. 2); and the stowable climbing wall further comprises: a frame locking device (diagonal bar assembly 20) releasably secured to the self-supporting frame first side and the self-supporting frame second side in the open position; and a panel locking device (bolts and nuts) releasably secured to the climbing wall panel to the first side [0057].
Regarding claim 10, Meissner teaches the self-supporting frame first side is pivotably joined (see pivot between 26 and 28) to the self-supporting frame second side to be moveable between the open 
Regarding claim 11, Meissner teaches the self-supporting frame first side is pivotably joined (see pivot between 26 and 28) to the self-supporting frame second side to be moveable between the open position and the closed position (Fig. 2); and the stowable climbing wall further comprises: a frame locking device (diagonal bar assembly 20) releasably joined to the self-supporting frame first side and the self-supporting frame second side in the open position, wherein the frame locking device includes: a spreader (elongated bar of 20) pivotably joined to the self-supporting frame first side and the self-supporting frame second side; and a locking platform (42) fixed to a first portion of the spreader (at welded end of 42), and releasably joined to a second portion of the spreader (via 44), and a connector (44) releasably joining the locking platform to the second portion of the spreader.
Regarding claim 12, Meissner teaches the climbing wall panel includes a cleat (portion of panel mounted to 90) releasably engaged [0057] with a corresponding cleat (90) joined to the self-supporting frame first side.
Regarding claim 13, Meissner teaches the climbing wall panel includes: a lower edge that is spaced apart from a support surface when the climbing wall panel is releasably joined to the first side (see Fig. 1, where the lower edge of the climbing panel is spaced from deck 12).
Regarding claim 14, Meissner teaches a panel locking device (bolts and nuts) releasably joined to the climbing wall panel and the self- supporting frame [0057].
Regarding claim 15, Meissner teaches a second climbing wall panel (60) releasably joined to the self-supporting frame first side and to the climbing wall panel, and engaged with the climbing wall panel.

Regarding claim 17, Meissner teaches the self-supporting frame defines a frame width and the climbing wall panel extends laterally outwardly beyond the frame width (Fig. 6 shows the panel wrapping around the outer edge of the frame), and includes a support surface-engaging portion (100).
Regarding claim 18, Meissner teaches 	a step (100) joined to the self-supporting frame second side.
Regarding claim 19, Meissner teaches a climbing device (step 100) joined to the self-supporting frame second side.
Regarding claim 20, Meissner teaches a second climbing wall panel (60) releasably joined to the self-supporting frame first side and to the climbing wall panel; a panel locking device (64) releasably joined to the second climbing wall panel and the self- supporting frame to releasably secure the climbing wall panel and the second climbing wall panel to the self-supporting frame first side; a step (100) joined to the self-supporting frame second side; and wherein the self-supporting frame first side is pivotably joined (see pivot between 26 and 28) to the self-supporting frame second side to be moveable between the open position and the closed position (Fig. 2); and the stowable climbing wall further comprises: a frame locking device (diagonal bar assembly) releasably secured to the self-supporting frame first side and the self-supporting frame second side in the open position, wherein the frame locking device includes: a spreader (elongated bar of 20) pivotably joined to the self-supporting frame first side and the self-supporting frame second side; and a locking platform (42) fixed to a first portion of the spreader(at welded end of 42), and releasably joined to a second portion of the spreader (via 44) in the open position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner




/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784